        Case 18-07762-JJG-11                   Doc 427-1           Filed 06/21/19            EOD 06/21/19 16:12:26                 Pg 1 of 2


 Fayette Memorial Hospital Association
 Contracts and Leases that may be Assumed & Assigned to Reid Hospital

 Reid #                                                                                                                                     Cure
                                              Description                                                  Contract Counter-Party         Obligaton
   34     Nurse Practioner Agreement with Amanda Keipper, NP effective December 8, 2014, as
          amended by First Amendment dated effective 1/1/19                                            Amanda L. Keipper, NP                     $0.00
    3                                                                                                  American Telepsychiatry
          Professional Services Agreement-Adolescent Detox dated August 7, 2018                        Associates, LLC                     $77,777.26
    4                                                                                                  American Telepsychiatry
          Professional Services Agreement-North Star Recovery dated August 10, 2018                    Associates, LLC                     $78,759.51
   33     Physician Employment Agreement and First Amendment thereto with Aparna Jha, M.D.
          effective February 13, 2017                                                                  Aparna Jha, M.D.                          $0.00
   41     Nurse Practitioner Agreement with Azubiki Nwokedi, NP effective February 11, 2019            Azubiki Nwokedi, NP                       $0.00
   29     Physician Employment Agreement with Barry Davis, M.D. effective July 30, 2018                Barry Davis, M.D.                         $0.00
   27     Physician Employment Agreement with Dr. Burke Chegar dated August 1, 2011                    Burke Chegar, MD                          $0.00
    9
          Equipment Rental and Subscription Agreement with Care Fusion dated February 28, 2018         Carefusion Solutions, LLC          $130,059.00
   26     Amended and Restated Medical Director Services Agreement by and between Caroleton
          Manor and Debtor dated January 1, 2014                                                       Caroleton Manor                           $0.00
   28     Nurse Practitioner Agreement with Cecilia Dapilah effective June 4, 2018                     Cecilia Dapilah                           $0.00
          Nurse Practitioner Employment Agreement by and between Cheryl Wicker, NP and Fayette
   48     Memorial Hospital Association, Inc. d/b/a Fayette Regional Health, effective June 4, 2018,
          as amended                                                                                   Cheryl Carr/Wicker N.P.                   $0.00
   47     Nurse Practioner Agreement with Denise Smith, NP, effective December 18, 2017                Denise Smith, NP                          $0.00
          Physician Professional Services Agreement with Dennis K. Zawadksi, MD effective March
   49     1, 2015, as amended by that First Amendment to Physician Professional Services Agreement
          effective September 16, 2016                                                                 Dennis K. Zawadski, M.D.                  $0.00
   50     Respiratory Services Medical Director Agreement with Dennis K. Zawadski, MD effective
          February 22, 2015                                                                            Dennis K. Zawadski, M.D.                  $0.00
          Lease Agreement with Leasing Associates of Barrington, Inc., dated March 24, 2016, as
    8     amended by that Addendum dated August 30, 2017. (Mammography Equip and Konica
          Radiology Detectors) - Lease Assigned to First Midwest Bank (See UCC-3) together with        First Midwest Bank &
          Addendum to correct dates to 2017.                                                           Leasing Associates of Barrington          $0.00
          Medical Director Agreement by and between Heritage House Rehab and Ryan J. Minnich,          Heritage House Rehabilitation &
   25
          D.O., and Debtor dated March 1, 2016                                                         Healthcare Center                         $0.00
   46     Nurse Practitioner Employment Agreement with India Samuels dated February 11, 2019           India Samuels, N.P.                       $0.00
          IARCCA Membership Software License Agreement by and between Indiana Association of
   10     Residential Child Care Agencies and Whitewater Valley Care Pavilion, dated January 26,       Indiana Association of
          2009 and related Business Associate Agreement with IARCCA dated 8/4/03                       Residential Child Care Agencies           $0.00
          Nurse Practitioner Employment Agreement with JoAnna Reisert effective July 1, 2012, as
          modified by that First Addendum dated October 17, 2013 (First Addendum presumably
          superseded by Second Addendum), as further modified by that Second Addendum dated
          December 18, 2015, as further modified by that Third Addendum dated May 25, 2017
   43     (third Addendum terminated December 8, 2017), as further modified by that Fourth
          Addendum dated December 19, 2018, as amended by that First Amendment dated June 13,
          2013, as further amended by that Second Amendment dated August 13, 2013, as further
          amended by that Third Amendment dated July 18, 2016, as further amended by that Fourth
          Amendment dated December 8, 2017                                                             JoAnna Reisert, NP                       $0.00
   11     Master Lease Agreement with Jules and Associates, Inc. dated October 28, 2011                Jules & Associates, Inc.            $65,589.30
          Business Associate Agreement Privacy and Security of Protected Health Information with       Lincoln Center Healthcare, LLC
   23     Lincoln Center HealthCare, LLC d/b/a Lincoln Centers for Rehabilitation and Healthcare       d/b/a Lincoln Centers for
          dated November 14, 2013                                                                      Rehabilitation and Healthcare             $0.00
                                                                                                       Lincoln Center Healthcare, LLC
   22     Interim Medical Director Service Agreement with Lincoln Center Healthcare, LLC dated         d/b/a Lincoln Centers for
          November 4, 2013                                                                             Rehabilitation and Healthcare             $0.00
   44     Nurse Practitioner Employment Agreement with Mary E. Rummel dated April 15, 2013, as
          amended by 1st, 2nd and 3rd Amendments.                                                      Mary E. Rummel, N.P.                   $866.00



In re: Fayette Memorial Hospital Association, Inc.                      Exhibit A                      List of Contracts and Leases and Cure Obligations
        Case 18-07762-JJG-11                   Doc 427-1           Filed 06/21/19            EOD 06/21/19 16:12:26               Pg 2 of 2


 Reid #                                                                                                                                   Cure
                                                Description                                              Contract Counter-Party         Obligaton
   51     Nurse Practitioner Employment Agreement with Nancy Hinds dated February 5, 2018, as
          amended by 1st and 2nd Amendments.                                                         Nancy Hinds, N.P.                         $0.00
   42     Nurse Practitioner Agreement with Nancy Redd, NP effective January 22, 2019                Nancy Redd, NP                            $0.00
    2     Orchard Software Corporation Laboratory Information System Purchase Agreement dated
          October 27, 2017                                                                            Orchard Software Corporation       $16,579.91
    6     Modification of Services Agreement dated July 17, 2012, modifying a Services Agreement
          dated January 2, 2012                                                                      Osman & Associates, Inc.
                                                                                                                                        $271,178.37
    7     Physician Services Agreement dated effective November 1, 2012                              Osman Clinic & Associates, PC
    5     Psychological Testing Services Agreement dated June 1, 2013                                Osman Clinic & Associates, PC
          Philips RightCare Primary Service Agreement with Philips Healthcare dated November 18,
   12
          2018 (renewal of Agreement dated 11/26/13 - CT)                                            Phillips Healthcare                 $32,096.00
   15     Philips RightFit Service Agreement Value Limited with Philips Healthcare dated November
          5, 2017 (IU 33 Transducer)                                                                 Phillips Healthcare
   14     Philips RightFit Service Agreement Value Limited with Philips Healthcare dated November
          5, 2017 (IU 33).                                                                           Phillips Healthcare                  $9,940.00
          Philips RightFit Service Agreement Value with Philips Healthcare dated July 14, 2017 (IU
   17
          22 HP)                                                                                     Phillips Healthcare                  $9,940.00
          Philips RightFit Service Agreement Value with Philips Healthcare dated November 5, 2017
   16
          (IU 22)                                                                                    Phillips Healthcare                  $9,940.00
   13     Philips RightFit Service Agreement Value with Philips Healthcare dated September 24,
          2017 (Ingenia 1.5T - MRI Service)                                                          Phillips Healthcare                 $33,464.00
   19
          Renewal of Lease of Ultrasound by with Philips Healthcare dated September 5, 2017 (IU22)   Phillips Medical Capital, LLC             $0.00
   18     Renewal of Lease of Ultrasound with Philips Medical Capital dated September 5, 2017
          (1,934.11/mo - IE33)                                                                       Phillips Medical Capital, LLC             $0.00
          Physician Employment Agreement with Ryan J. Minnich, D.O. dated January 28, 2013, as
          modified by that First Addendum dated November 2013 (First Addendum terminated
          March 4, 2015), as further modified by that Second Addendum dated January 27, 2014
   40     (Second Addendum not properly executed), as further modified by that Third Addendum
          dated November 25, 2014, as further modified by that Fourth Addendum dated December
          14, 2015, as amended by that First Amendment dated May 20, 2013, as further amended by
          that Second Amendment dated March 6, 2017, as further amended by that Third
          Amendment dated November 17, 2017                                                          Ryan J. Minnich, D.O.                     $0.00
   38     Hospice Medical Director Agreement with Shiv Kapoor dated January 24, 2013                 Shiv Kapoor, MD
   36     Physician Employment Agreement with Shiv Kapoor dated December 1, 2012                     Shiv Kapoor, MD
   39     Physician Employment Agreement with Shiv Kapoor dated December 1, 2018                     Shiv Kapoor, MD                     $26,793.33
   37
          Physician Services and Medical Director Agreement with Shiv Kapoor dated June 1, 2012      Shiv Kapoor, MD
    1                                                                                                Siemens Medical Solutions USA,
          Siemens Symbia Nuclear Agreement dated January 20, 2018`                                                Inc.                   $35,712.66
   30     Physician Employment Agreement with Terence Grogan, D.O. effective June 25, 2018           Terence Grogran, D.O.                    $0.00
   21     Use of Equipment Agreement by and between US Foods, Inc. and Fayette Memorial
          Hospital Association, Inc., d/b/a Fayette Regional Health System, dated June 12, 2012      U.S. Foods, Inc.                   $107,055.28

   20     Lease Agreement by and between University Dermatology Center and Debtor dated April 5,
          2017                                                                                       University Dermatology Center             $0.00
   32     Nurse Practitioner Agreement with Vanessa Howard, NP effective October 30, 2017            Vanessa Howard, NP                        $0.00
   35     Nurse Practioner Agreement with Victoria Meyer effective March 21, 2017, as amended by
          First Amendment dated effective 3/21/17                                                    Victoria Meyer, NP                        $0.00
   45     Pulmonary Professional Services Agreement with Walid Samaan, M.D. effective March 1,
          2019                                                                                       Walid Samaan, M.D.                        $0.00




In re: Fayette Memorial Hospital Association, Inc.                       Exhibit A                   List of Contracts and Leases and Cure Obligations
